Citation Nr: 1417606	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-46 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967, including service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which denied the Veteran's petition to reopen a claim for service connection for posttraumatic stress disorder (PTSD) for lack of new and material evidence.

In fact, a March 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware denied the Veteran's initial claim for service connection for PTSD.
 
In April 1999, the Veteran filed a notice of disagreement.  In June 1999, the RO issued a statement of the case.

In November 1999, the Veteran submitted additional evidence and supporting statements regarding his PTSD stressors.

As this additional evidence was received within one year of the March 1999 rating decision, the appeal should have remained opened and a supplemental statement of the case should have been issued.  Thus, the appeal remains open from March 1999.

The Veteran requested a video-conference hearing before a member of the Board.  He was notified of his scheduled November 2012 hearing, but did not attend the hearing or subsequently request a new hearing.  His hearing request is withdrawn.

The issue has been recharacterized in accordance with Clemons v. Shinseki, 23 Vet.App. 1 (2009). 

FINDING OF FACT

A psychiatric disorder is related to service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a psychiatric disorder, which he believes is due to traumatic experiences during his military in Vietnam.

In order to prevail, the evidence must show that the Veteran's psychiatric disorder is casually related to an event in service.  38 C.F.R. § 3.303. 

He reports that he was under constant fire as he ran munitions up and down a Vietnamese river on a Mike Boat; that he was subject to ambush and harassment as a heavy vehicle driver; and that he killed several men, women, and children.  While his claimed service on a Mike boat cannot be documented, service personnel records show that he served in Vietnam as a heavy vehicle driver.  Whether or not he was exposed to enemy fire while on a Mike boat or on land, such is consistent with his very presence in Vietnam. 

Service treatment records, including entrance and separation medical examinations, do not show any symptoms or diagnoses of a psychiatric disability.

VA and private treatment records note continued treatment for PTSD and major depressive disorder (MDD).

In an October 1998 VA examination report, a VA clinical psychologist opined that the Veteran suffers from PTSD that is "clearly secondary to his military service."  

In a November 2008 VA Mental Health Consultation note, a VA psychiatrist diagnosed PTSD and MDD and opined that "war" was the associated psychosocial and environmental problem, or Axis IV diagnosis.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

As the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressors are related to that combat, in the absence of clear and convincing evidence to the contrary, and since the claimed stressors are consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone establishes the occurrence of the claimed in-service stressors.

There is no lay or medical evidence that the Veteran's psychiatric disability is not related to service.  

Service connection for a psychiatric disorder is warranted.






ORDER

Service connection for a psychiatric disorder is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


